Citation Nr: 0506909	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is claiming service connection for the cause of 
the veteran's death.  It is noted that the veteran died in 
February 2003, with the certificate of death indicating that 
the immediate cause of death was metastatic lung cancer.  
Medical records submitted include a January 2002 report from 
the veteran's private surgeon, who indicated that the veteran 
had been previously treated by Dennis K. King, M.D. for flu-
like symptoms over a 3-month period.  Medical records from 
Dr. King have not been associated with the claims file.  
These records should be obtained prior to appellate 
consideration.  

In view of the foregoing, the claim must be remanded for the 
following:

1.  The RO should contact the appellant 
and specifically request that she provide 
as complete a list as possible of the 
providers of medical care from whom the 
veteran received treatment from the time 
of his discharge from service in December 
1998 to his death in February 2003; and 
any chest x-rays after separation and 
before February 2002.  After obtaining 
any necessary consent, the RO should 
obtain copies of all treatment records, 
including records of treatment that the 
veteran received from Dennis K. King, 
M.D., especially records dated earlier 
than the January 2002 surgery.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


